Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered March 15, 2004, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of five years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the juiy’s determinations concerning credibility. The evidence established that defendant possessed a quantity of drugs, including cocaine that he gave to another person with instructions to hide it for defendant.
The court’s instructions on constructive possession conveyed the proper standards (see People v Manini, 79 NY2d 561, 573-575 [1992]), and could not have misled the jury as to the People’s burden of proof.
*236Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur—Friedman, J.E, Marlow, Sullivan, Nardelli and Gonzalez, JJ.